Citation Nr: 1235958	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an increased (compensable) disability evaluation for myositis of the right trapezius.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel,


INTRODUCTION

The Veteran had active service from August 1951 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

In the March 2009 rating determination, the RO denied service connection for a cervical spine disability on the basis that new and material evidence had not been received to reopen the previously denied claim of service connection.

In the June 2009 rating determination, the RO denied a compensable disability evaluation for myositis of the right trapezius.  

In the October 2011 statement of the case, the RO found that new and material evidence had been received to reopen the claim of service connection for a cervical spine disability and denied the claim on a de novo basis.  Regardless of the RO's actions, it has been held that the Board is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.

In conjunction with his request for a Travel Board hearing at the RO, the Veteran was scheduled for a Travel Board hearing in July 2012 and failed to appear.  The Veteran has not provided good cause for his failure to appear nor has he requested that the hearing be rescheduled.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for myositis of the right trapezius and service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine disability in October 1995.  The Veteran was notified of this decision that same month and did not appeal.  

2.  Evidence received since the denial of service connection for a cervical spine disability raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating determination denying service connection for a cervical spine disability became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a cervical spine disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In October 1995, the RO denied service connection for a cervical spine disability on the basis that the condition neither occurred in nor was caused by service.  The RO noted that there were no findings involving the cervical spine or neck until recently when degenerative joint disease was diagnosed.  The Veteran was notified of the October 1995 rating determination that same month and did not appeal nor was any additional evidence or argument received within the one year period following notification which would have allowed the claim to remain open.  Thus, the October 1995 rating determination became final.  

Evidence received subsequent to the October 1995 rating determination includes statements from the Veteran and his representative and the results of several VA examinations.

The newly received, specifically the results of the January 2009 VA examination, addresses the Veteran's in-service findings and the relationship of these problems, if any, to his period of service.  The Board finds the evidence added to the record is new and material.  Therefore, the Veteran's claim of service connection for a cervical spine disability is reopened.



ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened. 


REMAND

In conjunction with his August 2008 request for an increased evaluation for his myositis of the right trapezius, the Veteran was afforded a VA examination in November 2008.  In his notice of disagreement and substantive appeal, the Veteran disagreed with the assigned disability evaluation indicating that the symptomatology associated with the disorder was worse than rated.  

The Board notes that the Veteran was afforded an additional VA examination in May 2009 but the VA examiner addressed only the left trapezius muscle.  

Both the Veteran's local and national representatives have noted the passage of many years from the last VA examination and have requested that the Veteran be afforded an additional VA examination to determine the current severity of his myositis of the right trapezius.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In addition, with respect to the claim for service connection for a cervical spine disorder, while the January 2009 VA examiner concluded that the Veteran's degenerative joint disease (DJD) at C5-6 and C6-7 was most likely age appropriate as the Veteran did not recall any specific injury, and that it was therefore less likely than not that his moderate spurring was a direct result of his active service, the examiner did not address documented in-service complaints and treatment to these specific areas.

More specifically, the Veteran's service treatment records reveal that he was seen with complaints of stiffness in his neck for about one week in February 1963, at which time he was diagnosed as having myositis of the "left" trapezius.  In addition, in March 1971, physical examination revealed slight tenderness over C7, and the treating examiner suspected possible narrowing at C5-6.  Moreover, while X-rays of the cervical spine were interpreted to reveal normal curvature and intact disc spaces, there was some narrowing of the left 3rd intervertebral foramina.  

In May 1971, the Veteran was also evaluated for frequent stiff necks and recent tingling of both upper extremities, in July 1971, it was noted that the Veteran had been referred to the Physical Therapy Clinic for heat massage, cervical traction, and exercises for the "left" shoulder and neck.  

Post-service private treatment records also reflect that in March 1981, the Veteran was seen with complaints of neck pain, and at the time of a September 1994 VA outpatient visit, the Veteran was noted to have had chronic neck pain since 1971.  X-rays taken of the cervical spine revealed mild degenerative joint disease with anterior spurs of C5, 6, and 7.  

Consequently, given the previous examiner's failure to consider this favorable evidence, the Board finds that in considering the nature and severity of the Veteran's service-connected myositis of the right trapezius, the examiner should further consider whether it is at least as likely as not that the Veteran's DJD at C5-6 and C6-7, or any other current cervical spine disorder is related to the Veteran's period of active service.  In doing so, the examiner should specifically address the Veteran's relevant in-service complaints and treatment in February 1963, March 1971, May 1971, and July 1971, complaints and treatment following service in March 1981 and September 1994, and his reports of continuing symptoms since service.  

As the Veteran has also reported being informed by various VA physicians that his cervical spine disorder was related to his complaints and treatment during service, the Board further finds that an effort should be made to obtain any and all additional VA treatment records for the Veteran from the Memphis VA Medical Center, dated since October 1994.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrangements should be made to obtain additional VA treatment records for the Veteran from the Memphis VA Medical Center, dated since October 1994.

2.  The Veteran should be afforded a VA examination to assess the current manifestations of his myositis of the right trapezius and the likely etiology of his DJD at C5-6 and C6-7, or other disorder of the cervical spine.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, to include a copy of this remand, must be made available to the examiner and the examiner should note such review in his/her report.

The examiner is to note any and all manifestations of the myositis of the right trapezius.  If there are no symptoms or residuals the examiner should so state.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DJD at C5-6 and C6-7 or other disorder of the cervical spine is related to the Veteran's period of active service.

The examiner should specifically address the Veteran's relevant in-service complaints and treatment in February 1963, March 1971, May 1971, and July 1971, complaints and treatment following service in March 1981 and September 1994, and his reports of continuing symptoms since service.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


